  Case 20-05511       Doc 34   Filed 05/27/20 Entered 05/28/20 07:56:04                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      20-05511
Christopher McNally                          )
                                             )               Chapter: 7
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )
               Debtor(s)                     )

      ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY (FIRST
                             MORTGAGE)

       This matter coming before the Court on the Motion for Relief from Automatic Stay filed by U.S.
Bank National Association, as trustee, on behalf of the holders of the Adjustable Rate Mortgage Trust
2007-1, Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2007-1 (the "Movant"),
due notice having been given to all parties entitled thereto, and the Court being fully advised in the
premises,

  IT IS HEREBY ORDERED THAT:

  (1) The automatic stay is modified to permit the Movant to enforce its rights against the property
described as 1017 North Hoyne Avenue, Chicago, IL 60622 pursuant to the terms and conditions of
contract and applicable non-bankruptcy law.

  (2) The 14-day stay of the order imposed by Bankruptcy Rule 4001(a)(3) is waived by the Court.



                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: May 27, 2020                                                United States Bankruptcy Judge

 Prepared by:
 Todd J. Ruchman (6271827)
 Keith Levy (6279243)
 Sarah E. Barngrover (28840-64)
 Adam B. Hall (0088234)
 Edward H. Cahill (0088985)
 Umair M. Malik (6304888)
 Manley Deas Kochalski LLC
 P.O. Box 165028
 Columbus OH 43216-5028
 614-220-5611; Fax: 614-627-8181
 Attorneys for Creditor
 The case attorney for this file is Todd J. Ruchman.
 Contact email is tjruchman@manleydeas.com
